DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 9 and 17 objected to because of the following informalities:  
“with the plant design;” should be --with the plant design; and-- (claim 1, line 10);
“with the plant design;” should be --with the plant design; and-- (claim 9, line 8); and
“analysis parameter;” should be -- analysis parameter; and-- (claim 17, line 11).
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without “significantly more.” Claims 1-20 are directed to generating a first graphical element comprising simulation results, receiving user input, generating financial performance data based on the user input and generating a second graphical element comprising the generated financial performance data, which is considered an abstract idea.  Further, the claim(s) as a whole, when examined on a limitation-by-limitation basis and in ordered combination do not include an inventive concept.

Step 1 – Statutory Categories
	As indicated in the preamble of the claims, the examiner finds the claim is directed to a process and a machine.
Step 2A – Prong One - Abstract Idea Analysis
Exemplary claim 1 recites the following abstract concepts, in italics below, which are found to include an “abstract idea”: 
one or more computer-readable storage media having instructions stored thereon that, when executed by one or more processors, cause the one or more processors to: 
generate a first graphical element in a user interface, the first graphical element comprising a simulation result for a plant design;  
receive a user input from the user interface, the user input comprising an indication to evaluate data associated with the economic feasibility of the plant design;  
generate, responsive to the received user input, financial performance data associated with the plant design, the financial performance data based at least in part on simulation data associated with the plant design;  
generate a second graphical element in the user interface, the second graphical element comprising the generated financial performance data for the plant design.

The claim features in italics above as drafted, under its broadest reasonable interpretation, are certain methods of organizing human activity performed by generic computer components. That is, other than reciting “one or more processors” and “a user generate a first graphical element …, the first graphical element comprising a simulation result for a plant design;  receive a user input …, the user input comprising an indication to evaluate data associated with the economic feasibility of the plant design;  generate, responsive to the received user input, financial performance data associated with the plant design, the financial performance data based at least in part on simulation data associated with the plant design;  generate a second graphical element …, the second graphical element comprising the generated financial performance data for the plant design” in the context of this claim encompasses methods of organized human activity. If the claim limitations, under its broadest reasonable interpretation, covers fundamental economic practice, commercial or legal interaction or managing personal behavior or relationships or interactions between people but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

Step 2A – Prong Two - Abstract Idea Analysis
This judicial exception is not integrated into a practical application. In particular, the claim only recites 2 additional element – “one or more processors” and “a user interface”.  The one or more processors” and “a user interface” are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts to no more than mere instructions to apply the exception using a generic computer component. 
Step 2B - Significantly More Analysis
 	“[A]fter determining that a claim is directed to a judicial exception, ‘we then ask, [w]hat else is there in the claims before us?’”  MPEP 2106.05 (emphasis in MPEP) citing Mayo, 566 U.S. at 78.  “What is needed is an inventive concept in the non-abstract application realm.”  SAP Inc. v. InvestPic, LLV, Appeal No. 2017-2081 (Fed. Cir. 2018).  For step two, the examiner must “determine whether the claims do significantly more than simply describe [the] abstract method” and thus transform the abstract idea into patent-eligible subject matter.  Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709 (Fed. Cir. 2014).
	A primary consideration when determining whether a claim recites “significantly more” than abstract idea is whether the additional element(s) are well-understood, routine, conventional activities previously known to the industry.  See MPEP 2106.05(d).  “If the additional element (or combination of elements) is a specific limitation other than what is well-understood, routine and conventional in the field, for instance because it is an unconventional step that confines the claim to a particular useful application of the judicial exception, then this consideration favors eligibility. If, however, the additional element (or combination of elements) is no more than well-understood, routine, conventional activities previously known to the industry, which is recited at a high level of generality, then this consideration does not favor eligibility.”  Id.      
Changes in Examination Procedure Pertaining to Subject Matter Eligibility, Recent Subject Matter Eligibility Decision (Berkheimer v. HP, Inc.) citing Berkheimer at 1369.  “As set forth in MPEP 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in the relevant industry.  This memo[] clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III [of the memo].”  Berkheimer Memo at 3 (emphasis in memo).
Generally, “[i]f a patent uses generic computer components to implement an invention, it fails to recite an inventive concept under Alice step two.”  West View Research v. Audi, CAFC Appeal Nos. 2016-1947-51 (Fed. Cir. 04/19/2017) citing Mortg. Grader, Inc. v. First Choice Loan Servs. Inc., 811 F.3d 1314, 1324–25 (Fed. Cir. 2016) (explaining that “generic computer components such as an ‘interface,’ ‘network,’ and ‘database’ . . . do not satisfy the inventive concept requirement”; but see Bascom (finding that an inventive concept may be found in the non-conventional and non-generic arrangement of the generic computer components, i.e., the installation of a filtering tool at a specific location, remote from the end-users, with customizable filtering features specific to each end user).  
 	In accordance with the above guidance, the examiner has searched the claim(s) to determine whether there are any “additional elements” in the claims that constitute “inventive concept,” thereby rendering the claims eligible for patenting even if they are directed to an Alice, 134 S. Ct. 2347 (2014).  Those “additional features” must be more than “well understood, routine, conventional activity.”  See Alice.  To note, “under the Mayo/Alice framework, a claim directed to a newly discovered . . . abstract idea[] cannot rely on the novelty of that discovery for the inventive concept necessary for patent eligibility.”  Genetic Techs. Ltd v. Merial LLC, 818 F.3d 1369, 1376 (Fed. Cir. 2016); Diamond v. Diehr, 450 U.S. 175, 188-89 (1981).
 	As an example, the Federal Circuit has indicated that “inventive concept” can be found where the claims indicate the technological steps that are undertaken to overcome the stated problem(s) identified in Applicant’s originally-filed Specification.  See Trading Techs. Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017); but see IV v. Erie Indemnity, No. 2016-1128 (Fed. Cir. March 7, 2017)(“The claims are not focused on how usage of the XML tags alters the database in a way that leads to an improvement in technology of computer databases, as in Enfish.”)(emphasis in original) and IV. v. Capital One, Nos. 2016-1077 (Fed. Cir. March 7, 2017)(“Indeed, the claim language here provides only a result-oriented solution, with insufficient detail for how a computer accomplishes it.  Our law demands more.  See Elec. Power Grp., 830 F.3d 1356 (Fed. Cir. 2016) (cautioning against claims ‘so result focused, so functional, as to effectively cover any solution to an identified problem.’)”).  Furthermore, “[a]bstraction is avoided or overcome when a proposed new application or computer-implemented function is not simply the generalized use of a computer as a tool to conduct a known or obvious process, but instead is an improvement to the capability of the system as a whole.”  Trading Techs. Int’l, Inc. v. CQG, Inc., No. 2016-1616 (Fed. Cir. 2017) (emphasis added).  
Berkheimer Memo describes “an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
	1.	A citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	2.	A citation to one or more of the court decisions discussed in the MPEP as noting the well-understood, routine, conventional nature of the additional element(s).
	3.	A citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s).  
	4.	A statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s).  
See Berkheimer Memo at 3-4.
 	Accordingly, the examiner refers to the following generically-recited computer elements with their associated functions (and associated factual finding(s)), which are considered, individually and in combination, to be routine, conventional, and well-understood:
one or more processors; and
a user interface.
 As set forth in MPEP § 2106.05(d)(I), an examiner should conclude that an element (or combination of elements) represents well-understood, routine, conventional activity only when the examiner can readily conclude that the element(s) is widely prevalent or in common use in Berkhiemer memo clarifies that such a conclusion must be based upon a factual determination that is supported as discussed in section III the memo.  As seen in ¶ 0117 of the Instant Specification, the elements are viewed to be well-understood, routine and conventional. 
In sum, the examiner finds that the claims "are directed to the use of conventional or generic technology in a nascent but well-known environment, without any claim that the invention reflects an inventive solution to any problem presented by combining the two.”  In re TLI Communications LLC, No. 2015-1372 (May 17, 2016).  Similar to the claims in SAP v. InvestPic, “[t]he claims here are ineligible because their innovation is an innovation in ineligible subject matter.” Appeal No. 2017-2081 (Fed. Cir. 2018).  In other words, “the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the non-abstract application realm.”  Id.  Accordingly, when considered individually and in ordered combination, the examiner finds the claims to be directed to in-eligible subject matter.   

	
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Patent Application Publication No. 2015/0331972 A1 to McClure et al. (“McClure”).

As per claims 1 and 9, the claimed subject matter that is met by McClure includes:
a system comprising (McClure: ¶ 0167): 
one or more computer-readable storage media having  instructions stored thereon that, when executed by one or more processors, cause the one or more processors to (McClure: ¶ 0167): 
generate a first graphical element in a user interface, the first graphical element comprising a simulation result for a plant design (McClure: ¶¶ 0037, 0124 and 0133-0135 and Fig. 2);  
receive a user input from the user interface, the user input comprising an indication to evaluate data associated with the economic feasibility of the plant design (McClure: ¶¶ 0075, 0077 and 0125);  
generate, responsive to the received user input, financial performance data associated with the plant design, the financial performance data based at least in part on simulation data associated with the plant design (McClure: ¶¶ 0127, 0129 and 0147);  
generate a second graphical element in the user interface, the second graphical element comprising the generated financial performance data for the plant design (McClure: ¶¶ 0158-0162 and Figs. 6A-6D). 

As per claim 17, the claimed subject matter that is met by McClure includes:
A system comprising (McClure: ¶ 0167): 

generate a first graphical element in a user interface, the first graphical element comprising first financial performance data for a plant design (McClure: ¶¶ 0037, 0124 and 0133-0135 and Fig. 2);  
receive a user input from the user interface, the user input comprising a value for an analysis parameter, the analysis parameter being used to generate the first financial performance data (McClure: ¶¶ 0075, 0077, 0125 and 0147);  
generate, responsive to the received user input, second financial performance data associated with the plant design, the second financial performance data based at least in part on the value for the analysis parameter (McClure: ¶¶ 0127, 0129 and 0147);  
generate a second graphical element in the user interface, the second graphical element 
comprising the generated second financial performance data for the plant design (McClure: ¶¶ 0158-0162 and Figs. 6A-6D). 
As per claims 2, 10 and 18, the claimed subject matter that is met by McClure includes:
wherein the financial performance data includes a Net Present Value, Internal Rate of Return, Payback period, or cash flow (McClure: ¶¶ 0079 and 0295). 
As per claims 3 and 11, the claimed subject matter that is met by McClure includes:
wherein the second graphical element presents the financial performance data in a chart, bar graph, or line graph (McClure: ¶ 0161 and Fig. 6A-6D). 
As per claims 4 and 12, the claimed subject matter that is met by McClure includes:

As per claims 5 and 13, the claimed subject matter that is met by McClure includes:
wherein the user input is a first user input, and the one or more processors are further caused to: generate a third graphical element, the third graphical element configured to accept a second user input, the second user input comprising a value for an analysis parameter for 
generating the financial performance data (McClure: ¶ 0147). 
As per claims 6, 14 and 19, the claimed subject matter that is met by McClure includes:
wherein the analysis parameter is an evaluation period, baseline cost, required rate of return, discount rate, or escalation rate (McClure: ¶¶ 0300 and 0315). 
As per claims 7 and 15, the claimed subject matter that is met by McClure includes:
wherein the second graphical element further comprises comparison data, wherein the comparison data indicates if the financial performance data is greater than or less than a threshold value (McClure: ¶ 0264). 
As per claims 8 and 16, the claimed subject matter that is met by McClure includes:
wherein the plant design is a first plant design, wherein the user input further comprises an indication to compare the financial performance of the first plant design to a second plant design, and wherein the second graphical element further comprises financial performance data for the second plant design (McClure: ¶¶ 0072 and 0286). 
As per claim 20, the claimed subject matter that is met by McClure includes:

analysis parameter, the second value based on simulation data for the plant design (McClure: ¶ 0147).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-




/A. Hunter Wilder/Primary Examiner, Art Unit 3627